Court of Appeals, State of Michigan

                                              ORDER
                                                                            Jane E. Markey
Goldcorp, Inc v Varouojan M. Basmajian and Rosalind Basmajian                 Presiding Judge

Docket No.    336893                                                        Mark J. Cavanagh

LC No.        2016-155480-CZ                                                Peter D. O'Connell
                                                                              Judges




               The Court orders that the April 10, 2018 opinion is hereby AMENDED. The opinion
contains a clerical en-or and shall be amended to delete Judge Servitto's name and to replace it with
Judge Cavanagh's as a participating Judge in this matter.

              In all other respects, the April I 0, 2018 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               MAY 2 1 2018
                                       Date